Citation Nr: 0031931	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  99-15 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a 
shoulder muscle strain.  

2.  Entitlement to service connection for residuals of a left 
elbow infection.  

3.  Entitlement to an increased rating for chondromalacia of 
the left knee, status post arthroscopic medial meniscectomy, 
currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased rating for post-operative 
residuals of a medial meniscectomy of the right knee, 
currently evaluated as 10 percent disabling.  

5.  Entitlement to a rating in excess of 10 percent for 
lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1970 to 
October 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1999 rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
residuals of a shoulder muscle strain, and residuals of a 
left elbow infection; denied compensable ratings for a 
deviated nasal septum, post-operative residuals of a right 
inguinal hernia, post-operative residuals of paronychia of 
the left great toe, post-operative residuals of left 
calcaneal exostosis, and residuals of a recurrent right ankle 
sprain; denied a rating in excess of 10 percent for 
chondromalacia of the left knee, status post arthroscopic 
medial meniscectomy; granted a 10 percent rating for post-
operative residuals of a right knee medial meniscectomy, and 
a 10 percent rating for lumbosacral strain; denied 
entitlement to a temporary total rating; and denied 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.  


REMAND

In his May 1999 notice of disagreement (NOD), the veteran 
indicated that he disagreed with the RO's decision regarding 
his claims for increased ratings for his bilateral knee 
disabilities and his lumbosacral strain.  A statement of the 
case (SOC) addressing these issues was provided by the RO in 
June 1999.  In July 1999, the veteran perfected his appeal on 
the issues.  

However, the Board notes that, in his May 1999 NOD, the 
veteran also requested that he be granted service connection 
for residuals of a shoulder muscle strain and residuals of a 
left elbow infection.  In a July 1999 statement, he requested 
that the issues of service connection for right and left 
shoulder injuries with arthritis, and a left elbow injury be 
reviewed and reconsidered before his appeal to the Board was 
completed.  

In an August 1999 letter, the RO informed the veteran that 
these claims had been previously denied and advised him to 
submit evidence in support of them.  In a subsequent letter, 
dated in March 2000, the RO noted that since no evidence had 
been received, the claims were denied.  Nevertheless, the RO 
again requested that the veteran send additional evidence by 
August 5, 2000. 

The Board finds that the veteran's May 1999 NOD also 
pertained to the denials of service connection for residuals 
of a shoulder muscle strain and residuals of a left elbow 
infection.  In Manlincon v. West, 12 Vet. App. 238 (1999), 
the United States Court of Appeals for Veterans Claims held 
that where a notice of disagreement is filed, but a statement 
of the case has not been issued, the Board must remand the 
claim to the RO to direct that a statement of the case be 
issued.  

The Board further notes that, the veteran was scheduled for a 
VA contract examination on December 7, 1998.  In a statement 
received by the RO on December 3, 1998, the veteran indicated 
that a rheumatology examination was to be scheduled at the 
Durham, North Carolina, VA Medical Center (VAMC).  VA 
treatment records are considered to be constructively 
included within the record, and must be acquired if material 
to an issue on appeal.  Therefore, the Board finds that an 
attempt to obtain any outstanding VA examination reports 
should be made prior to issuing a final decision in this 
case.  See Dunn v. West, 11 Vet. App. 462 (1998); see also 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

In his statement, the veteran also requested that the VA 
contract examination be rescheduled.  A status report showed 
that the VA contract examination was rescheduled on December 
17, 1998.  However, the only VA contract examination report 
that is included in the record is dated January 17, 1999.  An 
invoice, dated January 27, 1999, indicated that the service 
date was December 17, 1998, and it appears that this is the 
same examination.  Nevertheless, the Board finds that it is 
inadequate for rating the veteran's claims.  

In this regard, the attention of the RO and the examiner is 
directed to the holding in DeLuca v. Brown.  Therein, the 
United States Court of Appeals for Veterans Claims held that 
in evaluating a service-connected disability involving a 
joint, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 (1999) and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45 (1999).  
The veteran has indicated that the disabilities cause him 
considerable pain, and that he has difficulty participating 
in any significant physical activity.  In fact, upon physical 
evaluation, the examiner noted that the veteran experienced 
pain in his knees and his lumbosacral spine during range of 
motion exercises.  However, the examiner did not specifically 
comment on the additional range of motion loss that might be 
attributable to the factors listed in 38 C.F.R. §§ 4.40 and 
4.45.  Therefore, another examination is necessary.  

The Board also notes that, the VA General Counsel has issued 
an opinion concluding that a claimant who has arthritis and 
instability of the knee may be rated separately for any 
limitation of motion and instability without violating the 
prohibition against pyramiding provided for in 38 C.F.R. 
§ 4.14.  VAOPGCPREC 23-97 (July 1, 1997).  In a later 
opinion, the General Counsel noted that a similar approach to 
other diagnostic codes, which do not involve limitation of 
motion, should be utilized.  VAOPGCPREC 9-98 (Aug. 14, 1998).  
The RO noted VAOPGCPREC 23-97 in the June 1999 SOC, and is 
reminded that these opinions should be considered in rating 
the veteran's claims to the extent that they are relevant.  

During the pendency of this appeal, there has been a 
significant change in the law.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to its duty-to-assist obligation, and supercedes 
the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  Because of the change in the law brought about by 
the Veterans Claims Assistance Act of 2000, the RO, on 
Remand, should take appropriate action to comply with the 
notice and duty to assist provisions contained in the new law 
and to ensure the veteran's receipt of due process of law.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

Accordingly, the case is Remanded to the RO for the following 
development:  

1.  The RO should review the claims folder to 
assure compliance with the Veterans Claims 
Assistance Act of 2000.

2.  The RO should provide the veteran with a 
statement of the case pertaining to the issues 
of entitlement to service connection for 
residuals of a shoulder muscle strain and 
residuals of a left elbow infection.  The 
veteran should also be advised of what actions 
he must take in order to pursue an appeal of 
these decisions.  

3.  The RO should verify that the VA contract 
examination report dated January 17, 1999 was 
a report of the examination that was conducted 
on December 17, 1999.  If any examination 
reports are outstanding, they should be 
associated with the claims folder.  

4.  The RO should obtain the names and 
addresses of all medical care providers who 
have treated the veteran for his claimed 
disabilities since December 1998.  After 
securing the necessary release(s), the RO 
should request the records which are not 
already contained in the claims folder.

5.  The RO should obtain the veteran's 
complete VA outpatient treatment records, 
including any outstanding examination reports, 
from the Durham VAMC, and any other VA 
facility identified by the veteran.  Once 
obtained, all records must be associated with 
the claims folder.  

6.  Thereafter, the RO should schedule the 
veteran for a special VA orthopedic 
examination to determine the current severity 
of his service-connected bilateral knee and 
lumbosacral spine disabilities.  The claims 
folder must be made available to the examiner 
for review before the examination.  A copy of 
this Remand decision must be provided.  Such 
tests and/or X-rays as the examiner deems 
necessary should be performed, and all related 
documentation should be associated with the 
claims file.  If the examiner finds that it is 
not feasible to answer a particular question 
or follow a particular instruction, he or she 
should so indicate and explain the reason.

The examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  The answers 
should be proceeded with the Roman numeral 
corresponding to the Roman numeral of the 
question or instruction.  All 
instructions/questions should be answered 
unless not feasible.  If not feasible, the 
reasons for each question unanswered should be 
discussed.

I.  The examiner should provide the 
ranges of motion, in degrees, of the 
veteran's right and left knees, and 
lumbosacral spine.  

II.  The examiner should note 
whether there is any subluxation or 
lateral instability of the right 
and/or left knee; and if so, should 
indicate whether the impairment 
would be considered slight, 
moderate, or severe.  The examiner 
should describe all scars of the 
knees associated with the service-
connected knee disabilities and 
indicate whether they are tender and 
painful on objective demonstration 
or are poorly nourished with 
repeated ulceration.  If any 
scarring affects function of the 
knees, this should be described as 
objectively as possible.

III.  The examiner should comment as 
to whether the veteran experiences 
frequent episodes of locking, or 
effusion into the joint for either 
knee.  

IV.  The examiner should comment as 
to whether limitation of motion or 
instability would be considered 
symptoms associated with removal of 
the semilunar cartilage, and/or 
dislocation of the semilunar 
cartilage with episodes of locking, 
pain, and effusion into the joint.  

V.  The examiner should note whether 
there is listing of whole spine to 
opposite side; positive 
Goldthwaite's sign, loss of lateral 
motion, osteoarthritic changes, 
narrowing or irregularity of a joint 
space, muscle spasm on extreme 
forward bending, loss of lateral 
spine motion, unilateral, in 
standing position or abnormal 
mobility on forced motion.  

VI.  The examiner should indicate 
whether the veteran's right knee, 
left knee and/or lumbosacral spine 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-
connected disabilities; and, if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss or favorable or unfavorable 
ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination, for each joint 
separately.

VII.  The examiner should express an 
opinion on whether pain could 
significantly limit functional 
ability during flare-ups or when the 
veteran's right knee, left knee 
and/or lumbosacral spine is used 
repeatedly over time.  This 
determination should, if feasible, 
be portrayed in terms of the degree 
of additional range of motion loss 
or favorable or unfavorable 
ankylosis due to pain on use or 
during flare-ups for each joint 
separately.

7.  When the above development has been 
completed, the issues should be readjudicated 
by the RO.  If any of the determinations 
remain adverse to the veteran, he and his 
representative should be issued a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 9 -


